Trimasa Rest. Partners, LLC v Global Coverage, Inc. (2021 NY Slip Op 00818)





Trimasa Rest. Partners, LLC v Global Coverage, Inc.


2021 NY Slip Op 00818


Decided on February 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 09, 2021

Before: Manzanet-Daniels, J.P., Gische, González, Shulman, JJ. 


Index No. 153565/18 Appeal No. 13096 Case No. 2020-02557 

[*1]Trimasa Restaurant Partners, LLC, Plaintiff-Appellant,
vGlobal Coverage, Inc., et al., Defendants-Respondents.


McKool Smith, P.C., New York (Christopher P. Johnson of counsel) and McKool Smith, P.C., Austin, TX (Joel L. Thollander of the bar of the State of Texas, admitted pro hac vice, of counsel), for appellant.
Keidel, Weldon & Cunningham, LLP, White Plains (Howard S. Kronberg of counsel), for respondents.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered May 13, 2020, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The complaint neither alleges that plaintiff made a specific request for insurance coverage for liability arising from the presence of lead paint at its property nor contains allegations that establish a special relationship between the parties that would support plaintiff's tort and contract claims against defendants (see Voss v Netherlands Ins. Co., 22 NY3d 728, 734 [2014]; Hoffend & Sons, Inc. v Rose & Kiernan, Inc., 7 NY3d 152, 158 [2006]). The allegations only describe a generalized request for adequate insurance, not an ongoing course of action and discussion regarding the specific coverage at issue (see STB Invs. Corp. v Sterling & Sterling, Inc., 178 AD3d 413 [1st Dept 2019]).
The negligence and breach of fiduciary duty claims are also barred by the applicable three-year statutes of limitations, and the contract claim fails in addition for lack of an agreement. 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 9, 2021